Case 1:17-cv-03051-RDB Document 62 Filed 09/09/19 Page 1 of 1

 

eames FILED pa paneuman ENTERED
=n LOBGEB RECEIVED
IN THE UNITED STATES DISTRICT CCURT
FOR THE DISTRICT OF MARYLAND \r 09 7019
ALTON W. SMITH, * CLERK US HST count
DISTRICT OF MARYLAND
DEPUTY
Plaintiff, *
VS. * CIV. ACTION NO. RDB-17-3051
STATE OF MARYLAND, et al., *
Defendants. *
* * * * * * * * * * * * *

ORDER & JUDGMENT.
For the reasons stated in the foregoing Memorandum Opinion, it is this 9th day of

September 2019, ORDERED and ADJUDGED, that:

1. Plaintiff's Motion to File Corrected Exhibit (ECF No. 58) is
GRANTED;

2. Plaintiff's Motion for Reconsideration (ECF No. 57) is DENIED;

3. Defendants’ Motion for Summary Judgment (ECF No. 51) ts
GRANTED;

4. Any and all prior rulings made by the Court disposing of any claims
against any patties are incorporated by reference therein, and this
Order shall be deemed to be a final Judgment within the meaning of
Fed. R. Civ. P. 58;

5. The Clerk of the Court transmit copies of this Order and
accompanying Memorandum Opinion to the parties; and

6. The Clerk of Court CLOSE this case.

M9. B.MO

Richard D. Bennett
United States District Judge
